      Case 2:20-cr-00283-APG-DJA Document 17 Filed 07/14/21 Page 1 of 3

CHRISTOPHER CHIOU
Acting United States Attorney
District of Nevada
Nevada Bar Number: 13644
ALLISON REESE
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6502

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,            )             Case No. 2:20-cr-00283-APG-DJA-1
Plaintiff,                           )
                                     )
       v.                            )                      PETITION FOR ACTION
                                     )                      ON CONDITIONS OF
DEANDRA SMITH                        )                      PRETRIAL RELEASE
Defendant                            )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Alicia Shiveley, U. S.

Pretrial Services Officer. I have reviewed that Petition, and I concur in the recommended action

requested of the court.




    Dated this 14th day of July, 2021.

                                                           CHRISTOPHER CHIOU
                                                           Acting United States Attorney


                                                           By           /S/                .
                                                                JIM FANG
                                                                Assistant U.S. Attorney
           Case 2:20-cr-00283-APG-DJA Document 17 Filed 07/14/21 Page 2 of 3

PS 8
(Revised 12/04)


                                  UNITED STATES DISTRICT COURT
                                             for the
                                      DISTRICT OF NEVADA

U.S.A. vs. DEANDRA SMITH                                     Docket No.: 2:20-cr-00283-APG-DJA-1

                        Petition for Action on Conditions of Pretrial Release

       COMES NOW Alicia Shiveley, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant Deandra Smith. The defendant initially appeared on
November 10, 2020, before Your Honor and was ordered released on a personal recognizance
bond with the following conditions of release:

      1. The defendant initially appeared on November 10, 2020, before Your Honor and was
          ordered released on a personal recognizance bond with the following conditions:
      2. The defendant shall report to U.S. Pretrial Services for supervision.
      3. The defendant shall satisfy all outstanding warrants within [no timeframe specified] days
          and provide verification to Pretrial Services or the supervising officer.
      4. The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services
          or the supervising officer.
      5. The defendant shall not obtain a passport or passport card.
      6. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Clark County, NV.
      7. The defendant may travel to Arizona and California for the purpose of addressing
          warrants and visiting family.
      8. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      9. The defendant is prohibited from employment/self-employment in a setting where
          he/she has access to financial transactions or the personal identifiers of others.
      10. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
          controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
          practitioner. This includes Marijuana and/or any item containing THC.
      11. The defendant shall refrain from the use or possession of synthetic drugs or other such
          intoxicating substances.
      12. The defendant shall submit to any testing required by Pretrial Services or the supervising
          officer to determine whether the defendant is using a prohibited substance. Any testing
          may be used with random frequency and may include urine testing, a remote alcohol
          testing system and/or any form of prohibited substance screening or testing. The
          defendant shall refrain from obstructing or attempting to obstruct or tamper, in any
          fashion, with the efficiency and accuracy of any prohibited substance testing or
          monitoring which is/are required as a condition of release.
      13. The defendant shall pay all or part of the cost of the testing program based upon his/her
          ability to pay as Pretrial Services or the supervising officer determines.
      14. The defendant shall not be in the presence of anyone using or possessing a narcotic drug
          or other controlled substances.
      Case 2:20-cr-00283-APG-DJA Document 17 Filed 07/14/21 Page 3 of 3

   15. The defendant shall not apply for unemployment benefits without first consulting Pretrial
       Services and allowing Pretrial Services to monitor and review her application.
   16. Report via telephone any instance of COVID-19 symptoms, exposure, and/or quarantine
       immediately to the supervising officer.
   17. Comply with the directives of medical, public health, and government officials with
       respect to a quarantine and/or stay-at-home order.

On April 29, 2021, Ms. Smith appeared before Your Honor for sentencing and disposition. Ms.
Smith was sentenced to 12 months custody to be followed by 3 years of supervised released with
special conditions, $100 assessment, and $22,490 restitution. The defendant was ordered to self-
surrender to the designated institution by 12PM on September 3, 2021. The defendant was
continued on all previously imposed conditions of release with the additional conditions as
follows:

   18. The defendant shall satisfy all outstanding warrants within 30 days and provide
       verification to Pretrial Services or the supervising officer. (there was no timeframe on the
       original bond, and she has still neglected to address the warrants)
   19. The defendant shall not drive without a valid driver’s license.

Respectfully presenting petition for action of Court and for cause as follows:

   1. As of July 14, 2021, Ms. Smith has failed to address her outstanding warrants.

PRAYING THAT THE COURT WILL ORDER THAT A SUMMONS BE ISSUED BASED UPON THE
ALLEGATIONS OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY
PRETRIAL RELEASE SHOULD NOT BE REVOKED.

 ORDER OF COURT                                    I declare under penalty of perjury that the
                                                   information herein is true and correct.
 Considered and ordered this ____ day of           Executed on this 14th day of July, 2021.
 July, 2021 and ordered filed and made a part
 of the records in the above case.                 Respectfully Submitted,



 ______________________________                    _____________________________
 Honorable Andrew Gordon                           Alicia Shiveley
 U.S. District Judge                               U.S. Pretrial Service Officer
                                                   Place: Las Vegas, Nevada
